Citation Nr: 1534927	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  03-32 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1999 to August 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Newark, New Jersey RO.  In September 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.  In January 2008, the case was remanded for additional development.  In July 2011, the case was again remanded to ensure compliance with the directives of the January 2008 remand.  In January 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In November 2013, the Board issued a decision granting service connection for right knee disability and remanded the remaining issue on appeal (service connection for a left knee disability) for needed additional development with an adequate medical opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issue remaining on appeal in November 2013 for a new VA examination with medical opinion to adequately address the nature and etiology of the Veteran's left knee disability.  A new VA examination with medical opinion was completed in July 2014.  However, the Board finds the report of that examination inadequate; it does npt comply with the Board's November 2013 remand directives.

The Board's November 2013 remand explained that the medical opinion sought must address whether the Veteran's left knee disability was caused or aggravated by his (newly) service-connected right knee disability or his service connected foot disability.  The directives of the Board's November 2013 remand included specific essential questions to be addressed, including a critical question concerning the secondary theory of service connection (whether the left knee disability is caused or aggravated by other service-connected disabilities).  The July 2014 VA examiner appears to have overlooked or disregarded this question, as it is not addressed in the report.  Although the July 2014 VA examination report does identify the most likely etiological causes for the left knee disability (which arguably may by inference respond to the question of whether the left knee disability is caused by service-connected disabilities, the medical opinion offered clearly does not address whether the left knee disability was aggravated by a service-connected disability.  The Board is required to address whether the Veteran's left knee disability has been aggravated by his right knee (and/or right foot) disability, not merely whether it was caused by a service-connected disability.  The United States Court of Appeals for Veterans Claims has indicated that indications that a claimed disability is "not due to," "not caused by," or "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  See Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").

Moreover, the Board's November 2013 decision granted service connection or the Veteran's right knee disability, with the Board's analysis including an explanation that the September 2011 VA medical opinion (an addendum to an October 2009 VA examination report) provided a medical opinion (weighing against service connection for either knee) that inadequately addressed pertinent evidence of record and appeared to be self-contradictory in its rationale.  The Board's November 2013 remand directives instructed that a new VA examination be conducted and that the new medical opinion once again address the medical etiological questions associated with the direct theory of service connection for the left knee, including discussion of the pertinent evidence of record.  However, the July 2014  VA examination report was by the same provider who authored the inadequate September 2011 VA examination report, and the author repeated the same opinion and rationale verbatim in the new July 2014 VA examination report.  The July 2014 VA examination report does contain one additional sentence, further asserting that the Veteran's arthritis was not due to service; however, this additional sentence does not substantially alter or clarify the otherwise inadequate repeated medical opinion.  The Board must remand this case to complete the actions directed in the prior Board remand and to obtain an adequate medical opinion addressing this matter.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated clinical records of all VA treatment or evaluation the Veteran has received for his left knee since the last such update of the set of VA medical records in the claims-file.

2.  The AOJ should thereafter forward the record (to include this remand) to an orthopedic surgeon/orthopedist (or other appropriate medical examiner) other than the author of the September 2011and July 2014 VA examination reports for review and a medical opinion to determine the likely etiology of the veteran's left knee disability(ies), and in particular whether or not they are related to his military service or were caused or aggravated by his service-connected right knee disability.  (If necessary to address the questions below, any required additional testing and examination should be arranged.)  Based on review of the record (and examination of the Veteran, if necessary), the consulting physician should respond to the following:

(a) Regarding each left knee disability entity diagnosed (patellofemoral pain syndrome and DJD, in addition to any other the provider may identify), is it at least as likely as not (a 50% or greater probability) that such had its onset during, or is otherwise shown to have directly been caused or aggravated by, his active military service.  [The explanation of rationale should include discussion of the knee pain complaint in service involving the Veteran's request for Vioxx (see undated service treatment record, apparently from 2000 or 2001) and the various diagnostic studies during and following service, as well as the Veteran's lay statements and documentation noting knee pain symptoms from service to the present.]

(b) Regarding each left knee disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such was caused by the Veteran's service-connected right knee and/or foot disabilities?

(c) Regarding each left knee disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such was aggravated (permanently increased in severity beyond natural progression) by the Veteran's service-connected right knee and/or foot disabilities?  If the opinion is that a service-connected disability did not cause, but aggravated, a left knee disability, the examiner should quantify, so far as possible, the degree of additional left knee disability resulting from such aggravation.

The examiner must explain the rationale for all opinions.

2.  The AOJ should then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his agent the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

